PER CURIAM.
James A. Butler filed suit under the Federal Tort Claims Act, seeking damages for the loss of his legal materials. Defendants filed a motion for summary judgment, and although warned of the consequences, Butler failed to respond. The district court granted the motion, and Butler appeals. After a thorough review of the record, we find that Butler failed to demonstrate a genuine issue of material fact for trial. As the non-moving party, Butler could not rely upon the mere allegations of his complaint. Since he failed to respond with affidavits or other verified evidence, summary judgment was appropriately entered against him. See Fed. R.Civ.P. 56; Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). Accordingly, we affirm. We deny Butler’s motion to appoint counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED